Citation Nr: 0921301	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  04-41 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than June 20, 
2001, for special monthly compensation due to loss of use of 
the left upper extremity.  

2.  Entitlement to an effective date earlier than July 17, 
1998, for a 100 percent rating for rheumatoid arthritis.  

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from October 19798 to 
October 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

A March 2007 rating decision by the RO denied entitlement to 
an earlier effective date of August 13, 1990 for special 
monthly compensation due to loss of use of the left upper 
extremity; entitlement to an earlier effective date of August 
13, 1990 for a 100 percent rating for rheumatoid arthritis; 
and entitlement to special monthly compensation based on loss 
of use of the right upper extremity.  In April 2007, the 
Veteran asserted clear and unmistakable error in the March 
2007 rating decision.  RO decisions may be revised if they 
contain clear and unmistakable error.  38 C.F.R. § 3.105(a) 
(2008).  However, this is a much higher standard than 
required here.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993); Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).  In this case, the Veteran in essence filed a 
time notice of disagreement and she need only put her claim 
in approximate balance to prevail.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2008).  Thus, it would be 
inappropriate to characterize the claim as requiring clear 
and unmistakable error.  

The Veteran's April 2007 response also stated that she was 
filing a motion for reconsideration under 38 C.F.R. 
§ 20.1000(b).  That section has to do with reconsideration of 
Board decisions and is not applicable to RO decisions.  

In her April 2007 correspondence, the Veteran claims benefits 
under 38 C.F.R. § 4.30 following surgery in 1990.  This claim 
is referred to the RO for appropriate disposition.  

In her May 2008 letter to her congressman, the Veteran stated 
that she was seeking funds for a handicap accessible home.  
VA does provide specially adapted housing and home adaptation 
grants.  These claims are referred to the RO for appropriate 
disposition.  

In January 2009, the RO sent the Veteran a statement of the 
case on the issue of entitlement to special monthly 
compensation based on the loss of use of the right upper 
extremity.  A timely substantive appeal is not of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a letter dated in March 2007, the Veteran specifically 
requested a Board hearing at her local RO.  Such a hearing 
should be scheduled.  

The Board notes that in November 2008, the Veteran wrote that 
since she had 3 issues to go to Washington, D.C. to be 
resolved, there was no need for a DRO Hearing.  It should be 
noted that the Veteran has already had a hearing before a 
Decision Review Officer at the RO.  The Board interprets this 
as a reaffirmation of the appellant's request for Board 
review and does not interpret it as the withdrawal of her 
request for a Board hearing.  

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction 
should schedule the Veteran for a 
hearing, at the RO, before one of the 
Board's Veterans Law Judges.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




